COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-10-042-CV


IN THE INTEREST OF K.D.H., A CHILD


                                        ------------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                        ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ------------

      On April 15, 2010, we notified Appellant that her brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). W e stated we could dismiss the appeal for want of prosecution unless

Appellant or any party desiring to continue this appeal filed with the court within ten

days a response showing grounds for continuing the appeal. See Tex. R. App. P.

42.3. No response having been received, on May 11, 2010, we abated this appeal

and remanded the case to the trial court to conduct a hearing to determine whether

Appellant desires to continue this appeal and appoint new appellate counsel if


      1
           See Tex. R. App. P. 47.4.
necessary. On June 14, 2010, we received a supplemental clerk’s record, and on

June 15, 2010, we received the reporter’s record from the abatement hearing

conducted pursuant to our May 11, 2010 abatement order. The supplemental clerk’s

record and the reporter’s record confirm that Appellant has decided not to further

pursue this appeal.

      Because Appellant’s brief has not been filed and the appellate record confirms

that Appellant has decided not to further pursue this appeal, we dismiss the appeal

for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: GARDNER, W ALKER, and MCCOY, JJ.

DELIVERED: June 24, 2010




                                         2